—In an action to foreclose a mortgage, the defendant Ravi Batra appeals from stated portions of an order of the Supreme Court, Westchester County (Donovan, J.), entered September 30, 1992, which denied his motion, inter alia, for leave to sue the court-appointed temporary receiver and the court-appointed Referee.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The record reveals that the appellant’s motion for leave to sue both the court-appointed receiver and Referee was properly denied by the Supreme Court. Contrary to the appellant’s contention, we find no evidence that either of these officers was negligent or derelict in carrying out his duties as set forth in the respective orders of appointment.
We have examined the appellant’s remaining contentions and find them to be without merit. Bracken, J. P., Copertino, Pizzuto and Hart, JJ., concur.